


Exhibit 10.1


 
SECOND
AMENDMENT


THIS SECOND AMENDMENT (this “Second Amendment”) is entered into on the 26th day
of September, 2008, effective as of the 11th day of September, 2008, by and
between DEEPHAVEN MCF ACQUISITION LLC, a Delaware limited liability company
(“Purchaser”), and NORTHERN OIL AND GAS, INC., a Nevada corporation (“Agent”).
Each of Purchaser and Agent is referred to individually herein as a “Party” and
collectively herein as the “Parties”.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Agreement or the
First Amendment (defined below).
 
BACKGROUND
 
WHEREAS, Purchaser and Agent entered into that certain Agreement (the
“Agreement”) dated as of the 14th day of April, 2008, pursuant to which the
Agent agreed to act as Purchaser's agent to acquire oil, gas and mineral
interests/leases for Purchaser in the area known as the Bakken Shale in
Mountrail County, North Dakota;
 
WHEREAS, Purchaser acquired certain leases covering an aggreagate of 5,132.3815
net acres (the “Initial Lease Group”) from Antares Exploration Fund, L.P.
pursuant to the terms of that certain Assignment of Oil, Gas and Mineral
Lease(s) dated as of the 14th day of April, 2008;
 
WHEREAS, Agent hertofore has acquired from Purchaser certain Leases covering an
aggregate of 349.415 net acres, resulting in the Purchaser currently owning
Leases covering an aggregate of 4,782.9665 net acres (the “Remaining Leases”)
from the Initial Lease Group;
 
WHEREAS, effective as of the 11th day of September, 2008, the Purchaser and
Agent agreed to an Amendment (the “First Amendment”) whereby the expiration date
of the Initial Agent Option Period was extended;
 
WHEREAS, the Purchaser and the Agent entered into that certain Registration
Rights Agreement dated as the 14th day of April, 2008 (the “Registration Rights
Agreement”); and
 
WHEREAS, the Purchaser and Agent desire to amend the terms of the Agreement, the
First Amendment and the Registration Rights Agreement pursuant to the terms and
conditions herein set forth.
 
NOW, THEREFORE, in consideration of the representations, warranties, and
covenants herein contained, and for such other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged by each of the
Parties hereto, the Parties, intending to be legally bound hereby, agree as
follows:
 

--------------------------------------------------------------------------------


1.           Remaining Leases Purchase Price.  Nothwithstanding any provisions
to the contrary set forth in the Agreement or the First Amendment, the Parties
hereby agree that the Agent shall purchase all of the Remaining Leases from the
Purchaser as follows:
 
(a)           At a closing to occur not later than Tuesday, November 25, 2008,
Agent shall pay the Purchaser Nine Hundred Twelve Dollars and Fifty Cents
($912.50) per net acre of Remaining Leases, for an aggregate consideration of
Four Million Three Hundred Sixty-Four Thousand Four Hundred Fifty-Six Dollars
and Ninety Cents ($4,364,456.90) in immediately available federal funds by wire
transfer to an account Purchaser designates to Agent in writing (the “Cash
Payment”);
 
(b)           Not later than October 10, 2008, Agent shall issue and deliver to
Purchaser Sixty-Seven Thousand Five Hundred (67,500) fully-paid and
non-assessable restricted shares of Agent’s common stock, par value $0.001 per
share (the “Shares”).
 
The Parties hereby agree that the Cash Payment and the Shares shall constitute
the sole consideration to be received by the Purchaser for the Remaining Leases
and shall shall terminate any and all obligations of the Agent to issue to
Purchaser any other shares of the Agent’s capital stock, pay to the Purchaser
any further cash or provide any other consideration that Purchaser otherwise
would be entitled to receive in consideration for Agent’s purchase of any Leases
from Purchaser pursuant to the terms of the Agreement and the First
Amendment.  No additional cash, capital stock or other consideration of any form
shall be due from Agent to Purchaser following Purchaser’s receipt of the Cash
Payment and the Shares.
 
2.           Overriding Royalty Interests.  The Purchaser shall not be entitled
to any overriding royalty interest in or on any Leases purchased by the Agent
from the Purchaser.  The Purchaser hereby agrees to assign to the Agent within
ten (10) business days hereof the overriding royalty interest of one percent
(1%) of 8/8ths in the Leases covering an aggreagate of 349.415 net acres
previously purchased by the Agent from the Purchaser under to the Agreement. The
Agent agrees to assist with the documentation of such transfer.
 
3.           Registration Rights.  The Registration Rights Agreement is hereby
terminated in its entirety and the following provisions shall apply to the
registration of the Shares:
 
(a)           The Agent shall use its best efforts to prepare and file with the
United States Securities and Exchange Commission (the “SEC”) no later than
Thursday, December 25, 2008, a resale Registration Statement on Form S-3
including the Shares (or, if the Agent is not eligible to use Form S-3, such
other appropriate registration form of the SEC pursuant to which the Agent is
eligible to register the resale of the Shares)(the “Registration
Statement”).  The Agent agrees to include in the Registration Statement all
information that the Purchaser shall reasonably request.
 
(b)           The Agent shall use its best efforts to keep the Registration
Statement continuously effective for a period of two (2) years after the
Registration Statement first becomes effective or such shorter period as will
terminate on the earlier to occur of the following:
 

--------------------------------------------------------------------------------


(i)           when all of the Shares have been disposed of in accordance with
the Required Registration Statement; or
 
(ii)           when all of the Shares have been sold to the public pursuant to
Rule 144 (or by similar provision under the Securities Act of 1933, as amendment
(the “Securities Act”)); or
 
(iii)           when all of the shares are eligible for resale under Rule 144
(or by similar provision under the Securities Act) without any limitation on the
amount of securities that may be sold.
 
(c)           The Agent covenants that it will use its best efforts to file all
reports required to be filed by it under the Securities Exchange Act of 1934 and
the rules and regulations adopted by the SEC thereunder, and will use its best
efforts to take such further action as the Purchaser may reasonably request, all
to the extent required to enable the Purchaser to sell the Shares pursuant to
Rule 144 or Rule 144A adopted by the SEC under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC.  The Agent shall, upon the
request of a the Purchaser, deliver to the Purchaser a written statement as to
whether it has complied with such requirements during the twelve (12) month
period immediately preceding the date of such request.
 
(d)           Before filing the Registration Statement, the Agent will furnish
to the counsel selected by the Purchaser a copy of such Registration Statement,
and will provide such counsel with all correspondence with the SEC regarding the
Registration Statement;
 
(e)           The Agent shall:
 
(i)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the period
provided for in Section 3(b);
 
(ii)           furnish to the Purchaser such number of copies of such
Registration Statement, each amendment and supplement thereto, the prospectus
included in the Registration Statement (including each preliminary prospectus)
and such other documents as the Purchaser may reasonably request in order to
facilitate the disposition of the Shares owned by the Purchaser;
 
(iii)           use its best efforts to register or qualify such Shares under
such other state securities or blue sky laws as the Purchaser reasonably
requests and do any and all other acts and things which may be reasonably
necessary or advisable to enable the Purchaser to consummate the disposition in
such jurisdictions of the Shares owned by the Purchaser and to keep each such
registration or qualification (or exemption therefrom) effective during the
period which the Registration Statement is required to be kept effective
(provided, that the Agent will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction);
 

--------------------------------------------------------------------------------


(iv)           notify the Purchaser at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in the Registration
Statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and, at the request of the Purchaser,
the Agent will as soon as possible prepare and furnish to the Purchaser a
reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Shares, such prospectus
will not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;
 
(v)           cause all such Shares to be listed on each securities exchange on
which similar securities issued by the Agent are then listed and, if not so
listed, to be approved for trading on any automated quotation system of a
national securities association on which similar securities of the Agent are
quoted;
 
(vi)           provide a transfer agent and registrar for all such Shares not
later than the effective date of such Registration Statement;
 
(vii)           enter into such customary agreements (including, if applicable,
underwriting agreements) and take all other customary and appropriate actions as
the Purchaser or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Shares;
 
(viii)                      notify the Purchaser of any stop order issued or
threatened by the SEC or any pending proceeding against the Agent under Section
8A of the Securities Act in connection with an offering of Shares;
 
(ix)           otherwise comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Agent’s first full calendar quarter
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
 
(x)           in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such Registration Statement for sale in any
jurisdiction, the Agent will use its best efforts to promptly obtain the
withdrawal of such order;
 

--------------------------------------------------------------------------------


(xi)           if requested by the Purchaser, obtain one or more comfort
letters, dated the effective date of the Registration Statement (and, if such
registration includes an underwritten offering, dated the date of the closing
under the underwriting agreement), signed by the Agent’s independent public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters as the Purchaser reasonably requests;
 
(xii)           provide a legal opinion of the Agent’s outside counsel, dated
the effective date of such Registration Statement (and, if such registration
includes an underwritten offering, dated the date of the closing under the
underwriting agreement), with respect to the Registration Statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature;
 
(xiii)                      subject to execution and delivery of mutually
satisfactory confidentiality agreements, make available at reasonable times for
inspection by the Purchaser, any managing underwriter participating in any
disposition of such Shares pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by the Purchaser or any managing
underwriter, if any, during normal business hours of the Agent at the Agent’s
corporate office and without unreasonable disruption of the Agent’s business or
unreasonable expense to Company and solely for the purpose of due diligence with
respect to the Registration Statement, legally disclosable, financial and other
records and pertinent corporate documents of the Agent reasonably requested by
such persons, and cause the Agent’s employees and independent accountants to
supply all similar information reasonably requested by any the Purchaser,
managing underwriter, attorney, accountant or agent in connection with the
Registration Statement, as shall be reasonably necessary to enable them to
exercise their due diligence responsibility;
 
(xiv)           cooperate with the Purchaser and each underwriter, if any,
participating in the disposition of such Shares and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority;
 
(xv)           file all Registration Statements and any amendments and
supplements thereto electronically through the SEC's Edgar filing system; and
 
(xvi)           take all other steps reasonably necessary to effect the
registration of the. Shares contemplated hereby.
 
(f)           If the Agent fails to file the Registration Statement by Thursday,
December 25, 2008, the Agent shall pay the Purchaser an amount equal to one and
one-half percent (1.5%) of the value of the Shares on the effective date of this
Amendment in immediately available federal funds by wire transfer to an account
Purchaser designates to Agent on the 25th day of every month beginning on
December 25, 2008.  Such obligation shall continue until the date upon which the
Agent files the Registration Statement.
 

--------------------------------------------------------------------------------


4.           Termination of First Amendment.  The First Amendment is hereby
terminated in its entirety.
 
5.           Miscellaneous.
 
(a)           Further Assurances.  In case at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Second Amendment, each of the Parties will take such further action (including
the execution and delivery of such further instruments and documents) as any
other Party reasonably may request, all at the sole cost and expense of the
requesting Party.
 
(b)           Fees and Expenses.  Each of the Parties will bear its own fees,
costs and expenses (including, without limitation, any attorneys' or
accountants' fees and expenses) incurred in connection with this Second
Amendment and the transactions contemplated hereby.
 
(c)           Entire Agreement.  This Second Amendment (together with the
Agreement, the First Amendment and the documents referred to in the Agreement,
to the extent still in effect) constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they related in any way
to the subject matter hereof.
 
(d)           Succession and Assignment.  This Second Amendment shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign or otherwise transfer
either this Second Amendment or any of rights, interests, or obligations
hereunder without the prior written approval of the other Party.
 
(e)           No Third-Party Beneficiaries.  This Second Amendment shall not
confer any rights or remedies upon any Person or entity other than the Parties
and their respective successors and permitted assigns.
 
(f)           Counterparts.  This Second Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  This Second Amendment
shall be effective upon the exchange, by facsimile or otherwise, of executed
signature pages.
 
(g)           Governing Law.  This Second Amendment shall be governed by and
construed in accordance with the laws and decisions of the State of Minnesota
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Minnesota or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Minnesota.
 

--------------------------------------------------------------------------------


(h)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Second Amendment.  In the event an ambiguity or
question of intent or interpretation arises, this Second Amendment shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Second Amendment.  Any reference to Applicable
Law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.  The section headings contained in this
Second Amendment are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Second Amendment.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment on
the date first above written.
 


DEEPHAVEN MCF ACQUISITION
LLC,                                                                                                NORTHERN
OIL AND GAS, INC.,
a Delaware limited liability
company                                                                                                        
  a Nevada corporation


By:   Deephaven Capital Management LLC,
         a Delaware limited liability company


Its:  Managing Member
 



By:  /s/ John E.
Osborn                                                                                   By:  /s/
Ryan R. Gilbertson


Name:   John E.
Osborn                                                                                
Name:  Ryan R. Gilbertson


Title:  CFO                                                                                                                               
Title:   CFO






 



 
 

--------------------------------------------------------------------------------

 
